The bill is in the nature of a bill of interpleader. It is not interpleader under the former statute (Marsh v. Mut. Life Ins. Co., 200 Ala. 438, 76 So. 370; Cloud v. Dean, 212 Ala. 305,102 So. 437), but a bill in the nature of a bill of interpleader under statutory and equitable principles of interpleader. The title and body of the codification of section 10390 of the Code of 1923 is "Action in the nature of interpleader," and is broad enough to extend the right and privilege of interpleader in equity to parties similarly situated to file such bill. The conflicting rights of garnishees, made parties to this bill, are not adequate, and their right to proceed in law is not exclusive. The office of an interpleading suit is not to protect a party against a double liability, but against double vexation in respect of one liability. Crawford v. Fisher, 1 Hare, 436; Johnson v. Blackmon, 201 Ala. 537, 78 So. 891; Hayward  Clark v. McDonold et al., 192 F. 890, 113 C.C.A. 368.
The remedy under the proceeding here is more adequate and effective to accomplish the full release of the garnishee and the adjustment of the respective claims between the numerous garnishing creditors to the fund in question. Complainant brings the fund into court, admits its liability, and asks that it be relieved of the vexatious and harassing necessity of adjusting the various and conflicting claims of the garnishing creditors against it and the fund in question. Each plaintiff in garnishment would have the right to contest the answer of the garnishee, thereby involving the garnishee in numerous controversies, which can be settled in this single proceeding, and certainly the rights of the plaintiffs in garnishment are not affected or prejudiced by such proceeding.
The right of the holder of the fund claimed by several creditors is not to be confused with that of the garnishee, the subject of the contest of the answer in Birmingham Nat. Bank v. Mayer, 104 Ala. 634, 16 So. 520, before the recent statute to which we have adverted. The priority of lien, if such there be, to the funds or moneys may be maintained *Page 545 
and protected on final hearing in a court of equity; and if there is no priority and the fund is insufficient, the same will be pro rated among those defendants entitled to that fund.
There is no error in the ruling of the trial court, and the decree is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.